Citation Nr: 1230220	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in the Republic of Vietnam from August 1970 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) that, in pertinent part, denied service connection for prostatitis.  

The Board also notes that in a February 2008 rating decision, the RO denied service connection for high blood pressure.  The Veteran submitted a Notice of Disagreement (NOD) with respect to this decision.  In a February 2009 rating decision, the RO granted service connection for high blood pressure with nephropathy and awarded a noncompensable evaluation effective from October 19, 2007.  The Veteran submitted an NOD with respect to this decision also.  In a subsequent rating decision issued in July 2010, the RO increased the evaluation to 30 percent effective February 11, 2010.  In a statement received by VA in August 2010, the Veteran stated that he was satisfied with the 30 percent rating and that he wanted to withdraw this issue from appeal.  Accordingly, this issue is not currently on appeal and will not be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostatitis.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Service treatment records show no complaints, treatment, or diagnosis with respect to a prostate condition, including upon a separation examination in October 1971.  The post-service VA medical records reflect a diagnosis of prostatitis on the Veteran's computerized problem list, but do not reflect any actual complaints or treatment for a current prostate condition, to include prostatitis.  

In his February 2009 Substantive Appeal, the Veteran averred that his prostatitis is due to his service-connected diabetes.  The record reflects that the Veteran is currently diagnosed with prostatitis, but does not include any competent, probative medical opinion with respect to etiology.  The Veteran has not been afforded a VA examination with respect to this particular claim.  As such, an examination is necessary to determine if the current prostatitis is related to the Veteran's military service, or his service-connected diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the most recent VA treatment records are current only as of September 2010 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310.

2.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain such records, to include any relevant VA treatment records dated from September 2010.  All development efforts must be in writing and associated with the claims file.    

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who had first-hand knowledge of his prostate symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any additional evidence with the file, afford the Veteran an appropriate VA examination to determine the nature and etiology of any prostate disorder found to be present.  A diagnosis of prostatitis must be ruled in or excluded.  The examiner must opine as to whether it is at least as likely as not that any prostate condition found had onset during service, or is etiologically related to the Veteran's service, to include as a result of presumed exposure to herbicides.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current prostate condition is either caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner must provide a rationale for these opinions.  All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

